— The appeal is from an order of the Family Court, Orange County, dated June 19, 1978, which denied appellant’s application to reduce child support payments. Order reversed, without costs or disbursements, and application is granted to the extent that appellant’s present support obligation is suspended, the payment of arrears is held in abeyance, and the matter is remitted to the Family Court, Orange County for a new hearing to be conducted on the question of child support no sooner than 90 days after entry of the order to be made hereon. Appellant’s support obligation was set at a time when he was employed. His employment lasted approximately three months, however, and he was terminated through no fault of his own. His uncontradicted testimony was that his subsequent efforts to obtain steady employment proved fruitless. Under these circumstances, appellant is entitled to the limited relief set forth above, and a new hearing must be conducted to ascertain appellant’s present employment status. O’Connor, J. P., Rabin, Shapiro and Mangano, JJ., concur.